El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
*844Rafael Bastián Simón fué acusado y convicto de dos in-fracciones al artículo 328 del Código Penal. Se le imputó que allá para el 4 de septiembre de 1948 y en ocasión en que manejaba como maquinista una locomotora Diesel, en direc-ción de Santurce a San Juan, por descuido y negligencia, im-prudencia temeraria e impericia, chocó la misma ilegalmente contra un camión en que viajaban Luis Eduardo Torres Igle-sias y Vicente Ayala Benitez, quienes recibieron golpes y contusiones graves que les ocasionaron la muerte. Los ca-sos fueron vistos ante tribunal de derecho, sometiéndose el referente a la muerte de Torres Iglesias por la prueba desfi-lada en el de Ayala Benitez. La corte declaró culpable al acusado y en cada caso le sentenció a sufrir concurrente-mente de uno a dos años de presidio, pero suspendiéndose las sentencias a tenor de lo provisto por la Ley 259 de 1946 ((1) pág. 535). En apelación señala dos errores que se dirigen a la apreciación de la prueba hecha por la corte inferior y a imputar a ésta pasión, prejuicio y parcialidad.
La prueba de El Pueblo tendió a demostrar que en la fe-cha indicada el acusado conducía en su carácter de maqui-nista la locomotora Diesel núm. 503 en dirección de Santurce a San Juan, arrastrando de 23 a 25 vagones cargados de azúcar; que el accidente ocurrió en la parada 3 de Puerta de Tierra, en el sitio en que la calle Valdés, transversal de la Avenida Fernández Juncos, atraviesa ésta; que a las ocho y media de la mañana del referido día el policía Juan Pe-drosa Torres, que estaba de servicio en el indicado sitio, dió paso a un camión de la PRACO que venía de Santurce para San Juan, a fin de que éste doblara hacia su derecha y to-mara la calle Valdés; que dicho camión corría despacio y logró atravesar tres de las vías que atraviesan la citada ca-lle, pero que al tratar de cruzar la cuarta fué chocado por la locomotora que conducía el acusado y lanzado contra la pared de concreto de la oficina marítima; que como resultado *845del accidente las dos personas nombradas en las acusaciones fallecieron; que el guardabarreras estacionado en dicho sitio no bajó las barreras; que antes del accidente la locomotora no tocó pito ni campana; que ésta venía bastante ligero;!1) que luego de chocar con el camión en que viajaban los occisos la locomotora no se detuvo hasta unos ochenta metros de dis-tancia, más o menos; y que si bien cada uno de los vagones tenía frenos, éstos no estaban conectados a la locomotora y, por ende, no funcionaron.
La de la defensa fué al efecto de que el acusado es un hombre con quince años de experiencia en el manejo de loco-motoras; que tomó la que ocasionó el accidente en el sitio conocido por Talleres, de Santurce; que se dirigía de San-turce a San Juan a una velocidad como de siete y media mi-llas por hora;(2) que tocó pito y campana; que no se fijó si las barreras en la calle Valdés estaban puestas o no; que éste era deber del guardabarreras; que el acusado venía mi-rando hacia adelante; y que para evitar el choque el acu-sado frenó, pero que el impulso del. tren lo arrastró unos veinticinco o treinta metros. Admitió el propio acusado, sin embargo, que los frenos de los vagones no estaban conectados antes del accidente; que no se fijó si los mismos funcionaban o no y que pensó que estaban buenos.
La corte inferior al proceder a declarar culpable al aquí apelante se expresó así:
“La Corte declara probado que usted cometió las siguientes negligencias: no conectó los frenos del tren antes de empezar a andar, no tocó pito ni campana; la Corte le da crédito al po-*846líela y al guardabarreras; que usted caminaba a una velocidad exagerada por ese sitio y no parar (sic) al ver las barreras .arriba; usted si no las vió no tomó la precaución de fijarse para ver; cada una de ellas constituye una negligencia crasa por lo que le declara convicto de infracción al artículo 328 del Código Penal (felony).”
 La apreciación de la prueba en casos vistos ante tribunal de derecho descansa siempre en la sana discreción del juez sentenciador. Las conclusiones hechas por él en •este caso encuentran apoyo, sin duda, en la prueba aducida.
Admitimos que la imprudencia temeraria o des-cuido que tiene por miras el artículo 328 del Código Penal no significa una mera falta de cuidado, sino un grado de negligencia o descuido mayor del que se requiere para obte-ner indemnización en un caso civil. Pueblo v. Rodríguez, 70 D.P.R. 23, 28. También, que la prueba en esta clase de casos debe ser de tal naturaleza que demuestre un absoluto menosprecio de la seguridad de otras personas. Pueblo v. Ortiz, 60 D.P.R. 536, 540. En los de autos la ofrecida cum-plió con esos requisitos. El correr una locomotora con 23 ó 25 vagones cargados de azúcar por un lugar de mucho trán-sito, como lo.es la zona urbana que se extiende desde la pa-rada 15 hasta la parada 3, donde ocurrió el accidente, sin cerciorarse de si los vagones tienen sus frenos en buen es-tado de funcionamiento o si están debidamente conectados, y el no tocar pito o campana antes de llegar al cruce de una calle, al igual que el correr a velocidad, según creyó la corte •inferior, constituye negligencia tan crasa y temeraria que demuestra un menosprecio absoluto de la seguridad de otras personas. No ha habido, por tanto, error en la apreciación •de la prueba.
Por otra parte,‘no se nos ha demostrado que la corte inferior actuara movida por pasión, prejuicio o parcialidad.

Deben confirmarse las sentencias apeladas.


(!) Pedro V. Concepción, guardabarreras y único testigo de cargo que declaró sobre la velocidad de la locomotora inmediatamente antes de ocu-rrir el accidente, dijo al principio que ésta iba &• una velocidad regular, pero más tarde, a preguntas tanto del fiscal como de la defensa, declaró que la misma corría bastante ligero.


(2)E1 testigo Juan F. Velázquez, ingeniero de la compañía ferrovia-ria dueña de la locomotora, hizo referencia a 7% kilómetros y a 7% millas indistintamente al declarar sobre la velocidad a que, según sus cálculos, la locomotora corría inmediatamente antes del accidente.